           Case 2:19-mc-51619-DML ECF No. 86, PageID.1090 Filed 04/22/21 Page 1 of 45
                                                                   AUSA:     Barbara Lanning                Telephone: (313) 226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:        Ashley Nevans, FBI             Telephone: (313) 268-8871


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )          Case No. 19-mc-51619-27
1110 South Deacon Street, Detroit, MI                                  )
(More fully described in Attachment A)                                 )
                                                                       )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of              Michigan               , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
18 U.S.C. § 922(g)                                       Felon in possession of a firearm;
21 U.S.C. §§§841, 844 846                                Distribution, possession, & conspiracy to distribute controlled substances
          The application is based on these facts:
See attached AFFIDAVIT.

                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                              ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature
                                                                             Ashley Nevans, Special Agent, FBI
                                                                                              Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:         April 22, 2021
                                                                                                   Judge’s signature
City and state: Detroit, MI                                             Hon. David R. Grand,             U. S. Magistrate Judge
                                                                                              Printed name and title
    Case 2:19-mc-51619-DML ECF No. 86, PageID.1091 Filed 04/22/21 Page 2 of 45




                                          AFFIDAVIT

          I, Special Agent Ashley Nevans, assigned to the Federal Bureau of

Investigation (FBI) Detroit’s Violent Gang Task Force, being duly sworn, depose

and state as follows:

     I.        Introduction and Agent Background

          1.     I am a Special Agent with the Federal Bureau of Investigation (FBI).

As such, I am an “investigative or law enforcement officer” within the meaning of

18 U.S.C. § 2510(7); that is, an officer of the United States who is empowered by

law to conduct investigations of, and to make arrests for offenses enumerated in 18

U.S.C. § 2516.

          2.     I have been employed as an FBI Special Agent since 2019. I am

currently assigned to the Detroit FBI Violent Gang Task Force (VGTF) and

participate in investigations into street gangs committing various violations of

federal law, including narcotics and weapons trafficking and violent crime. Prior to

my current work assignment, I was an FBI Intelligence Analyst assigned to the El

Paso Field Office. I have participated in numerous narcotics arrests and joint

investigations involving the violation of Federal narcotics laws.

          3.     I make this affidavit, in part, based on personal knowledge derived from

my participation in this investigation and, in part, based upon information from oral

and written reports about this investigation and others that I have received from other


                                             1

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1092 Filed 04/22/21 Page 3 of 45




law enforcement officers and Special Agents. I am aware of the following

information from several sources, including but not limited to, my own personal

observations and participation in this investigation and my review and analysis of

oral and written reports.

        4.    Except where otherwise noted, the information set forth in this affidavit

has been provided to me directly or indirectly by Special Agents of the FBI or other

law enforcement officers. Unless otherwise noted, wherever in this affidavit I assert

that a statement was made, the information was provided by another law

enforcement officer (who may have had either direct or hearsay knowledge of the

statement) to whom I have spoken or whose report I have read and reviewed. Such

statements are among many statements made by others and are stated in substance,

unless otherwise indicated. I have not set forth each and every fact learned during

the course of this investigation. Rather, I have set forth only the facts that I believe

are necessary to establish probable cause for the issuance of the requested warrants

based on the affidavit

        5.    I am conducting an investigation into violations of 18 U.S.C. § 922(g)

(felon in possession of a firearm); 18 U.S.C. § 924(c) (possession of a firearm in

furtherance of a drug trafficking crime or crime of violence), and 21 U.S.C. § 841,

844, 846 (distribution, possession, and conspiracy to distribute controlled

substances). Based on my investigation, there is probable cause to believe that


                                           2

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1093 Filed 04/22/21 Page 4 of 45




evidence related to those offenses is located at the following premises (The “Target

Premises”), which is further described below:

                  A.    1110 South Deacon Street, Detroit, Michigan

           6.     I am requesting authority, pursuant to Rule 41 of the Federal Rules of

Criminal Procedure, to search the entire subject premises described in Attachment

A, including the residential dwelling, for the items listed in Attachment B as well

as instrumentalities, fruits, and evidence of a crime.

           7.     Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of 18 U.S.C. § 922(g) (felon in possession of firearm), 18

U.S.C. § 924(c) (possession of a firearm in furtherance of a drug trafficking crime),

and 21 U.S.C. § 841, 844, 846 (distribution, possession, and conspiracy to distribute

controlled substances), have been committed, and are continuing to be committed

by DARIUS BRIM and others, and that evidence, fruits, and instrumentalities of

the Target Offenses, further described in Attachment B, will be found in the location

to be searched.

     II.        Probable Cause

           8.     Since November 2014, VGTF has conducted an ongoing investigation

of the “Hole Riders” criminal street gang, located in Southwest Detroit. Through

investigation, VGTF has identified DARIUS BRIM, AKA “Dub” and “Lil Dub,”

as a Hole Riders member. Affiant believes BRIM is a heroin and cocaine


                                               3

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1094 Filed 04/22/21 Page 5 of 45




distributor operating in the City of Detroit, Michigan. Affiant believes BRIM uses

the Target Premises as one of his residences and to facilitate his narcotics

distribution.

             A. THE TARGET PREMISES


        9.      Law enforcement has conducted both electronic and in-person

surveillance and on the Target Premises between December 2020 and April 2021.

On multiple occasions between December 16, 2020 and April 20, 2021, individuals

brought AR-style rifles and handguns in and out of the Target Premises. Images

9A, 9B, 9C, 9D, and 9E are screenshots from electronic surveillance.




                                      Image 9A


                                          4

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1095 Filed 04/22/21 Page 6 of 45




                                    Image 9B




                                    Image 9C


                                        5

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1096 Filed 04/22/21 Page 7 of 45




                                    Image 9D




                                    Image 9E


                                        6

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1097 Filed 04/22/21 Page 8 of 45




Image 9E is a screenshot from electronic surveillance taken on April 21, 2020

showing BRIM carrying an AR-rifle outside of the Target Premises.


        10.   In affiant’s training and experience, illegal firearms may be found in

the Target Premises to protect the sellers and to safeguard a narcotic enterprise.


        11.   On multiple occasions between December 18, 2020 and March 13,

2021, electronic surveillance captured activities indicative of hand-to-hand

narcotics transactions at the Target Premises. Law enforcement reviewed the

surveillance and identified vehicles arriving at the residence and only stopping for

a short period of time, while individuals from inside the Target Premises came

outside and up to the vehicles. Based on my training and experience, it is

reasonable to believe these were narcotics transactions. Images 11A-11D are

screenshots of some of the surveillance video capturing these transactions. Image

11A depicts Lawrence Durant—a known member of the Hole Riders—handing

something to the vehicle’s occupant on December 22, 2020. Image 11B depicts

Alanzo Roberson—a known member of the Hole Riders—handing something to

the vehicle’s occupant on January 4, 2021. Image 11C depicts BRIM handing

something to the vehicle’s occupant on January 26, 2021. Image 11D depicts

BRIM handing something to the vehicle’s occupant on February 23, 2021. Image

11E depicts Roberson handing something to the vehicle’s occupant on March 13,

2021.
                                           7

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1098 Filed 04/22/21 Page 9 of 45




                                   Image 11A




                                   Image 11B


                                        8

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1099 Filed 04/22/21 Page 10 of 45




                                    Image 11C




                                    Image 11D


                                         9

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1100 Filed 04/22/21 Page 11 of 45




                                       Image 11E



         12.   In addition to the hand-to-hand transactions described in paragraph 11,

on multiple occasions between January 18 and April 9, 2021, electronic surveillance

captured short-stay traffic at the Target Premises. Short-stay traffic is when an

individual enters a premises, stays only for a short period of time, then exits the

premises and departs the area. Affiant reviewed this electronic surveillance and

observed multiple occasions where a vehicle pulled up to the Target Premises and

stopped only long enough for an individual to exit the Target Premises and

exchange items with individuals in the vehicle. Based on my training and experience,

this type of activity is indicative of narcotics trafficking.



                                            10

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1101 Filed 04/22/21 Page 12 of 45




         13.     Affiant ran the Target Premises through open source and law

enforcement databases. BRIM is currently on probation through MDOC and as of

late January 2021, BRIM reported to his MDOC Agent that he resides at the

Target Premises. According to the Wayne County Treasurer’s records, property

taxes are listed under KEITH LLOYD for the Target Premises. Law enforcement

has observed BRIM at the Target Premises many times since June 2020.

         14.     Law enforcement conducted surveillance at the Target Premises on

January 31, 2021, February 26, 2021, and March 28, 2021 and observed BRIM

checking the mailbox on these days.

         15.     On January 12, 2021, law enforcement obtained a Federal search

warrant for the location data of the cellular telephone assigned call number 313-888-

0223, associated with BRIM (“BRIM’s phone). The FBI began receiving location

data on January 19, 2021. The FBI has continued to receive location data of the

BRIM’s phone. Location data shows that BRIM regularly returns to the vicinity of

the Target Premises after short periods of time elsewhere. BRIM often spends the

night at his girlfriend’s apartment but returns to the Target Premises. BRIM

regularly goes to the Target Premises during the day. Based on my training,

experience and conversations with other investigators, the location data collected is

consistent with the Target Premises being one of BRIM’s residences.

               B. BACKGROUND ON DARIUS BRIM


                                           11

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1102 Filed 04/22/21 Page 13 of 45




         16.   BRIM is a convicted felon and prohibited from possessing firearms

pursuant to 18 U.S.C. §§ 922(g). Brim has a 2018 controlled substance felony

conviction from Lenawee County and a 2019 controlled substance felony conviction

from Wayne County.

         17.   On March 16, 2018 BRIM was sentenced to probation for possession

of a controlled substance cocaine/narcotic in Lenawee County Circuit Court. The

Michigan Department of Corrections (MDOC) supervised BRIM’s probation. On

September 23, 2019, MDOC agents and Detroit Police Department (DPD) officers

conducted a probation compliance check of BRIM’S residence at 1110 South

Deacon Street, Detroit, Michigan. During the compliance check, officers located a

bag of heroin in pressed solid form in BRIM’S bedroom. In the officer’s experience,

the amount of heroin was indicative of narcotics trafficking and was more than a

personal use amount.

         18.   DPD officers seized BRIM’S cell phone when they arrested him for

possession of heroin. The cell phone was a black Apple iPhone. On November 5,

2019, agents obtained a federal search warrant to search the contents of BRIM’s cell

phone. Agents later completed a forensic extraction of the phone.

         19.   Affiant has reviewed the forensic extraction of BRIM’s cell phone. The

cell phone last utilized phone number 313-888-0223. Based on a review of the

content, I believe BRIM was the user of this cell phone. Brim’s device contains texts


                                          12

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1103 Filed 04/22/21 Page 14 of 45




and other messages indicative of narcotics trafficking and firearms possession. The

following are examples of the text messages and other messages:

            a. On July 11, 2019, an individual texted BRIM saying “U got a gram and

               a half?” BRIM responded “Yea wya.”

                  i. Based on my training and experience, these text messages

                     indicate the individual is asking to purchase narcotics from

                     BRIM.

            b. On August 3, 2019, an individual texted BRIM saying “I need a hand

               boy bro” and “Get another one ready half g.” BRIM responded “Alr.”

                  i. Affiant knows “boy” to be slang for heroin, “g” to be slang for a

                     gram, and based on my training and experience, these text

                     messages indicate the individual asking to purchase heroin from

                     BRIM.

            c. On September 12, 2019, an individual texted BRIM saying “I just gotta

               try to get the 556 boys.” BRIM responded saying “Alr wen u tryna go

               shoot these bitches. We gotta test em out.” The individual responded

               with “The nigga I bought em from said they all take 223 bullets but one

               of em can take 556.”




                                           13

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1104 Filed 04/22/21 Page 15 of 45




                  i. Based on my training and experience, these text messages

                     indicate the individual and BRIM are talking about purchasing

                     rifles.

         20.   On November 7, 2019, members of the Metro Narcotics Enforcement

Team (MNET) executed a search warrant of BRIM’S residence at 1110 South

Deacon Street, Detroit, Michigan. During the search of the residence, officers

located 4.5 grams of suspected heroin, ammunition, $1,033.00 U.S. currency,

multiple digital scales, and a conversion kit with a press containing suspected

narcotics residue, among other evidentiary items. BRIM was mirandized and

interviewed. During the interview, BRIM admitted to law enforcement officers that

the heroin belonged to him and he was trying to make some extra money.


         21.   Through investigation, affiant has identified the Instagram profile

“holerida_dub” as being accessed and utilized by BRIM. “Holerida Dub” is a

known moniker for BRIM. Affiant knows this from previous law enforcement

reporting and a review of social media. Affiant has reviewed “stories” (short

videos or images that can be posted to an Instagram user’s account and displayed

publicly or to the user’s followers in a private account), and other images and

videos posted by Instagram User ID “holerida_dub.” Affiant compared

photographs and videos posted by the user of the “holerida_dub” account to

BRIM’s driver’s license and prior booking photographs. Affiant determined that

                                           14

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1105 Filed 04/22/21 Page 16 of 45




BRIM accessed and utilized the “holerida_dub” account.


         22.   On September 23, 2020, Instagram user holerida_dub posted a picture

of BRIM carrying a satchel containing a large number of $100 bills to his

Instagram story. See Image 22A. BRIM does not hold legitimate employment and,

therefore, it is reasonable to believe the large sum of U.S. currency was derived

from illegal activity, specifically narcotics trafficking.




                                      Image 22A
         23.   On October 22, 2020, Instagram user holerida_dub posted a picture on

his Instagram story of BRIM holding an AR-style rifle. See Image 23A. BRIM is a

convicted felon, thereby prohibited from possessing firearms. In Image 23A, BRIM

is the third individual from the left, wearing all black.




                                           15

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1106 Filed 04/22/21 Page 17 of 45




                                      Image 23A

         24.   On January 7, 2021, Instagram user holerida_dub posted a video to his

Instagram story. In the video, BRIM has a large amount of cash, comprised mostly

of $20.00 bills. The Instagram video appeared to be taken in a hotel room, in which

BRIM had the cash on the floor and was playing Playstation NBA 2K. In the

video, BRIM says, “Done trapped this bitch out and play 2k all day.” In my

training and experience, in the context of narcotics trafficking, a “trap” is a

location in which narcotics are sold or is the act of selling narcotics. Image 24A is

a screenshot from this Instagram video.


                                          16

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1107 Filed 04/22/21 Page 18 of 45




                                     Image 24A


         25.   On April 7, 2021, Instagram user 30dayz_30nightz (formerly the

holerida_dub account) posted a video on his Instagram story. In the video, there is




                                         17

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1108 Filed 04/22/21 Page 19 of 45




a large stack of cash with the caption “It’s been a good week. I cnt complain.”

Image 25A is a screenshot from this Instagram video.




                                      Image 25A


      C. APRIL 22, 2021 SEARCH

         26.    On April 21, 2021, Affiant obtained a federal search warrant from the

Honorable David Grand to search the Target Premises for firearms. Agents

executed the search warrant the morning of April 22, 2021. While searching the

Target Premises for firearms, agents discovered evidence of narcotics

distribution.



                                           18

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1109 Filed 04/22/21 Page 20 of 45




         27.     While searching the kitchen of the residence, agents discovered digital

scales, credit cards in BRIM’s name with suspected narcotics residue, a .40 caliber

Ruger handgun and a loaded .223 magazine to a rifle sitting on top of a cabinet. In

the same spot agents also found approximately 50 grams of heroin (including

packaging). In affiants training an experience, that amount of heroin is not

consistent with personal use and the digital scales and credit cards are indicative of

narcotics distribution.


      III.     Training and Experience

               A. DRUG TRAFFICKING AND OPINIONS

         28.     Based on training and experience I know the following:


                 a.    that drug traffickers very often place utilities, registrations, and

         other assets in the names of others to avoid detection by law enforcement and

         other government agencies;

                 b.    that drug traffickers often place residences in other persons'

         names although the traffickers continue to exercise dominion and control over

         them;

                 c.    that it is common for drug traffickers to maintain multiple

         premises from which their illegal business is conducted. Drug traffickers also

         store narcotics, narcotics proceeds and records relating to the trafficking of

         narcotics at their residences and/or businesses and the residences and/or
                                             19

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1110 Filed 04/22/21 Page 21 of 45




         businesses of their relatives and co-conspirators;

               d.     that narcotics traffickers must maintain on hand, large amounts

         of US Currency in order to maintain and finance their ongoing narcotics

         business;

               e.     that drug traffickers maintain books, records, receipts, notes,

         ledgers, airline tickets, money orders, passports, and other papers relating to

         the procurement, distribution, storage, and transportation of controlled

         substances. These records include the telephone numbers of customers, the

         amount of controlled substances distributed to various customers, along with

         running totals of debts owed by those customers. They also maintain

         paraphernalia utilized to package or repackage controlled substances. These

         aforementioned items are commonly maintained in locations to which

         narcotic traffickers have frequent and ready access, i.e. homes, businesses,

         and automobiles;

               f.     that the aforementioned books, records, receipts, notes, ledgers,

         etc., are maintained where the drug traffickers have ready access to them;

               g.     that it is common for drug traffickers to conceal contraband,

         proceeds of drug sales, and records of drug transactions in secure locations

         within their residences and/or businesses for ready access and in order to

         conceal them from law enforcement authorities;


                                            20

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1111 Filed 04/22/21 Page 22 of 45




               h.     that persons involved in drug trafficking conceal within their

         residences and/or businesses, drugs, currency, financial instruments, precious

         metals, jewelry, automobile titles and other items of value and/or proceeds of

         drug sales and evidence of financial transactions, or spending of money

         acquired from engaging in drug trafficking activities and that these items are

         also secured in safety deposit boxes;

               i.     that when drug traffickers have proceeds from the sales of drugs,

         the traffickers attempt to legitimize these profits. To accomplish these goals,

         drug traffickers utilize domestic and foreign banks and/or financial

         institutions and their attended services, securities, cashier's checks, money

         drafts, letters of credit, brokerage houses, real estate, "shell" corporations, and

         business "fronts." Records of these activities are commonly kept in the drug

         traffickers' residences and/or businesses;

               j.     that drug traffickers commonly maintain addresses, or telephone

         numbers in books or papers which reflect names, addresses and/or telephone

         numbers of their criminal associates in drug trafficking;

               k.     that during drug transactions, traffickers take or cause to be taken

         photographs of themselves, their associates, their property and their product.

         These traffickers usually maintain these photographs at their residences and/or

         other properties that they control;


                                               21

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1112 Filed 04/22/21 Page 23 of 45




               l.       that drug traffickers commonly use electronic equipment to aid

         them in their drug trafficking activities. This equipment includes, but is not

         limited to, digital display pagers, mobile telephones, speed dialers, electronic

         telephone books, electronic date books, computers, computer memory disks,

         money      counters,   electronic   surveillance   equipment,     eavesdropping

         equipment, police radio scanners, and portable communication devices;

               m.       that drug traffickers commonly use in the possession, dilution, or

         distribution of narcotic drugs and non-narcotic controlled substances,

         adulterants, diluents, packaging, plastic bags, manila envelopes, strainers,

         measuring spoons, scales, grinders, weights, etc.;

               n.       that drug traffickers commonly store narcotics, narcotic

         proceeds, drug ledgers, hotel receipts, travel documents, bank account

         records, safety deposit box keys, and records showing the procuring, selling

         and transporting of controlled substances in vehicles. Drug traffickers also

         install false compartments in vehicles to conceal these items from law

         enforcement;

               o.       those persons who traffic in controlled substances frequently

         maintain firearms to protect both the controlled substances and proceeds

         derived from their sale from other narcotics traffickers and law enforcement

         authorities.


                                              22

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1113 Filed 04/22/21 Page 24 of 45




         29.     Based on my knowledge of this investigation and information obtained

from open-source and law enforcement databases, information provided by a

cooperating witnesses, physical surveillance, and other information, I believe that

DARIUS BRIM is utilizing the Target Premises to store narcotics and cash

proceeds from the sale of narcotics, in addition to other evidence of narcotics

trafficking.

               B. USE OF CELLULAR TELEPHONES FOR DRUG TRAFFICKING

         30.     A wireless telephone (or mobile telephone, or cellular telephone) is a

handheld wireless device used primarily for voice communication through radio

signals. These telephones send signals through networks of transmitter/receivers

called “cells”, enabling communication with other wireless telephones or

traditional “land line” telephones. A wireless telephone usually contains a “call

log”, which records the telephone number, date, and time of calls made to and from

the phone. In addition to enabling voice communications, wireless telephones now

offer a broad range of capabilities. These capabilities include, but are not limited

to: storing names and phone numbers in electronic “address books”; sending,

receiving, and storing text messages and email; taking, sending, receiving and

storing still photographs and moving video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars;

accessing and downloading information from the Internet. Wireless telephones


                                             23

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1114 Filed 04/22/21 Page 25 of 45




may also include global positioning system (“GPS”) technology for determining

the location of the device.

         31.     Based on my training and experience, and the investigations of other

law enforcement officers with whom I have had discussions, I am aware that those

involved in the drug trade often use cellular telephones to facilitate drug

trafficking. I know that drug traffickers commonly use cellular telephones to store

names, numbers, and contact information of other subjects with whom they are

involved in these types of crimes. Cellular telephones are used to communicate

with other drug dealers, suppliers, couriers, recipients, and co-conspirators.

Cellular telephones are likely to reveal the prior drug contacts called, or

messages/calls received from the contacts, the names and telephone numbers of

drug contacts, messages to/from drug traffickers, photographs of drug locations or

activity, and photographs of those involved in the crimes. In this respect, cellular

telephones are tools of the drug trade.

               C. COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC

                 ANALYSIS

         32.     As described above and in Attachment B, this application seeks

permission to search for records that might be found on the Target Premises, in

whatever form they are found. One form in which the records might be found is

data stored on a computer’s hard drive or other storage media, such as a cell phone.


                                            24

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1115 Filed 04/22/21 Page 26 of 45




Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under

Rule 41(e)(2)(B).

         33.      Probable cause. I submit that if a computer or storage medium is

found on the PREMISES, there is probable cause to believe those records will be

stored on that computer or storage medium, for at least the following reasons:

               a. Based on my knowledge, training, and experience, I know that

                  computer files or remnants of such files can be recovered months or

                  even years after they have been downloaded onto a storage medium,

                  deleted, or viewed via the Internet. Electronic files downloaded to a

                  storage medium can be stored for years at little or no cost. Even when

                  files have been deleted, they can be recovered months or years later

                  using forensic tools. This is so because when a person “deletes” a file

                  on a computer, the data contained in the file does not actually

                  disappear; rather, that data remains on the storage medium until it is

                  overwritten by new data.

               b. Therefore, deleted files, or remnants of deleted files, may reside in

                  free space or slack space—that is, in space on the storage medium that

                  is not currently being used by an active file—for long periods of time

                  before they are overwritten. In addition, a computer’s operating


                                               25

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1116 Filed 04/22/21 Page 27 of 45




                  system may also keep a record of deleted data in a “swap” or

                  “recovery” file.

               c. Wholly apart from user-generated files, computer storage media—in

                  particular, computers’ internal hard drives—contain electronic

                  evidence of how a computer has been used, what it has been used for,

                  and who has used it. To give a few examples, this forensic evidence

                  can take the form of operating system configurations, artifacts from

                  operating system or application operation, file system data structures,

                  and virtual memory “swap” or paging files. Computer users typically

                  do not erase or delete this evidence, because special software is

                  typically required for that task. However, it is technically possible to

                  delete this information.

               d. Similarly, files that have been viewed via the Internet are sometimes

                  automatically downloaded into a temporary Internet directory or

                  “cache.”

         34.      Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only computer files that might serve as

direct evidence of the crimes described on the warrant, but also for forensic

electronic evidence that establishes how computers were used, the purpose of their

use, who used them, and when. There is probable cause to believe that this forensic


                                               26

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1117 Filed 04/22/21 Page 28 of 45




electronic evidence will be on any storage medium in the Target Premises

because:

            a. Data on the storage medium can provide evidence of a file that was

               once on the storage medium but has since been deleted or edited, or of

               a deleted portion of a file (such as a paragraph that has been deleted

               from a word processing file). Virtual memory paging systems can

               leave traces of information on the storage medium that show what

               tasks and processes were recently active. Web browsers, e-mail

               programs, and chat programs store configuration information on the

               storage medium that can reveal information such as online nicknames

               and passwords. Operating systems can record additional information,

               such as the attachment of peripherals, the attachment of USB flash

               storage devices or other external storage media, and the times the

               computer was in use. Computer file systems can record information

               about the dates files were created and the sequence in which they were

               created, although this information can later be falsified.

            b. As explained herein, information stored within a computer and other

               electronic storage media may provide crucial evidence of the “who,

               what, why, when, where, and how” of the criminal conduct under

               investigation, thus enabling the United States to establish and prove


                                            27

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1118 Filed 04/22/21 Page 29 of 45




               each element or alternatively, to exclude the innocent from further

               suspicion. In my training and experience, information stored within a

               computer or storage media (e.g., registry information,

               communications, images and movies, transactional information,

               records of session times and durations, internet history, and anti-virus,

               spyware, and malware detection programs) can indicate who has used

               or controlled the computer or storage media. This “user attribution”

               evidence is analogous to the search for “indicia of occupancy” while

               executing a search warrant at a residence. The existence or absence of

               anti-virus, spyware, and malware detection programs may indicate

               whether the computer was remotely accessed, thus inculpating or

               exculpating the computer owner. Further, computer and storage

               media activity can indicate how and when the computer or storage

               media was accessed or used. For example, as described herein,

               computers typically contain information that log: computer user

               account session times and durations, computer activity associated with

               user accounts, electronic storage media that connected with the

               computer, and the IP addresses through which the computer accessed

               networks and the internet. Such information allows investigators to

               understand the chronological context of computer or electronic


                                            28

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1119 Filed 04/22/21 Page 30 of 45




               storage media access, use, and events relating to the crime under

               investigation. Additionally, some information stored within a

               computer or electronic storage media may provide crucial evidence

               relating to the physical location of other evidence and the suspect.

               For example, images stored on a computer may both show a particular

               location and have geolocation information incorporated into its file

               data. Such file data typically also contains information indicating

               when the file or image was created. The existence of such image

               files, along with external device connection logs, may also indicate

               the presence of additional electronic storage media (e.g., a digital

               camera or cellular phone with an incorporated camera). The

               geographic and timeline information described herein may either

               inculpate or exculpate the computer user. Last, information stored

               within a computer may provide relevant insight into the computer

               user’s state of mind as it relates to the offense under investigation.

               For example, information within the computer may indicate the

               owner’s motive and intent to commit a crime (e.g., internet searches

               indicating criminal planning), or consciousness of guilt (e.g., running

               a “wiping” program to destroy evidence on the computer or password




                                            29

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1120 Filed 04/22/21 Page 31 of 45




                  protecting/encrypting such evidence in an effort to conceal it from law

                  enforcement).

               c. A person with appropriate familiarity with how a computer works can,

                  after examining this forensic evidence in its proper context, draw

                  conclusions about how computers were used, the purpose of their use,

                  who used them, and when.

               d. The process of identifying the exact files, blocks, registry entries,

                  logs, or other forms of forensic evidence on a storage medium that are

                  necessary to draw an accurate conclusion is a dynamic process. While

                  it is possible to specify in advance the records to be sought, computer

                  evidence is not always data that can be merely reviewed by a review

                  team and passed along to investigators. Whether data stored on a

                  computer is evidence may depend on other information stored on the

                  computer and the application of knowledge about how a computer

                  behaves. Therefore, contextual information necessary to understand

                  other evidence also falls within the scope of the warrant.

         35.      Further, in finding evidence of how a computer was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a

particular thing is not present on a storage medium. For example, the presence or




                                               30

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1121 Filed 04/22/21 Page 32 of 45




absence of counter-forensic programs or anti-virus programs (and associated data)

may be relevant to establishing the user’s intent.

         36.      Necessity of seizing or copying entire computers or storage media. In

most cases, a thorough search of a premises for information that might be stored on

storage media often requires the seizure of the physical storage media and later off-

site review consistent with the warrant. In lieu of removing storage media from the

premises, it is sometimes possible to make an image copy of storage media.

Generally speaking, imaging is the taking of a complete electronic picture of the

computer’s data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data

recorded on the storage media, and to prevent the loss of the data either from

accidental or intentional destruction. This is true because of the following:

               a. The time required for an examination. As noted above, not all

                  evidence takes the form of documents and files that can be easily

                  viewed on site. Analyzing evidence of how a computer has been

                  used, what it has been used for, and who has used it requires

                  considerable time, and taking that much time on premises could be

                  unreasonable. As explained above, because the warrant calls for

                  forensic electronic evidence, it is exceedingly likely that it will be

                  necessary to thoroughly examine storage media to obtain evidence.


                                               31

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1122 Filed 04/22/21 Page 33 of 45




                  Storage media can store a large volume of information. Reviewing

                  that information for things described in the warrant can take weeks or

                  months, depending on the volume of data stored, and would be

                  impractical and invasive to attempt on-site.

               b. Technical requirements. Computers can be configured in several

                  different ways, featuring a variety of different operating systems,

                  application software, and configurations. Therefore, searching them

                  sometimes requires tools or knowledge that might not be present on

                  the search site. The vast array of computer hardware and software

                  available makes it difficult to know before a search what tools or

                  knowledge will be required to analyze the system and its data on the

                  Premises. However, taking the storage media off-site and reviewing it

                  in a controlled environment will allow its examination with the proper

                  tools and knowledge.

               c. Variety of forms of electronic media. Records sought under this

                  warrant could be stored in a variety of storage media formats that may

                  require off-site reviewing with specialized forensic tools.

         37.      Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or

otherwise copying storage media that reasonably appear to contain some or all of


                                              32

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1123 Filed 04/22/21 Page 34 of 45




the evidence described in the warrant, and would authorize a later review of the

media or information consistent with the warrant. The later review may require

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of a hard drive to human inspection in order

to determine whether it is evidence described by the warrant.

         38.     Because it is possible several people share the Target Premises as a

residence, it is possible that the Target Premises will contain storage media that

are predominantly used, and perhaps owned, by persons who are not suspected of a

crime. If it is nonetheless determined that that it is possible that the things

described in this warrant could be found on any of those computers or storage

media, the warrant applied for would permit the seizure and review of those items

as well.

      IV.      Conclusion and Request for Sealing

         39.     I submit that this affidavit supports probable cause for a warrant to

search the PREMISES described in Attachment A and seize the items described in

Attachment B.

         40.     In summary, probable cause exits that the Target Premises contains

fruits, instrumentalities, and evidence of federal crimes specifically relating to

violations of 21 U.S.C. §§ 841, 844, 846 (distribution, possession, and conspiracy

to distribute controlled substances), 18 U.S.C. § 922(g)(1) (felon in possession of a


                                             33

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1124 Filed 04/22/21 Page 35 of 45




firearm), and 18 U.S.C. § 924(c) (possession of a firearm in furtherance of a drug

trafficking crime) for the following reasons:

            a. BRIM utilizes 1110 S. Deacon Street, Detroit, Michigan as one of his

               residences. He reported the address to his MDOC agent, he is

               routinely at the house during the day, and checks the mail when he is

               at the residence.

            b. Law enforcement searched 1110 S. Deacon Street on September 23,

               2019 and November 7, 2019 and found narcotics in the home on both

               occasions. BRIM admitted that the narcotics at the residence were his.

            c. As recently as March 13, 2021, law enforcement has observed short-

               stay traffic and hand to hand transactions at 1110 S. Deacon Street,

               consistent with narcotics trafficking.

            d. BRIM has advertised his possession of firearms and large sums of

               cash to social media.

            e. Before it was seized by law enforcement in September 2019, BRIM

               used his old cell phone (with the same call number as his current cell

               phone) to exchange messages regarding his selling and distribution of

               narcotics and his acquisition of firearms.

            f. Law enforcement observed individuals carrying AR-style rifles and

               handguns into and out of 1110 S. Deacon Street on multiple occasions


                                            34

Case 2:19-mc-51619-DML ECF No. 86, PageID.1125 Filed 04/22/21 Page 36 of 45




             between December 16, 2020 and April 20, 2021. And on April 20,

             2021 affiant observed BRIM carrying an AR-rifle outside of the

             Target Premises.

      41.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application,

including the application and search warrant. I believe that sealing this document is

necessary because the items and information to be seized are relevant to an ongoing

investigation into the criminal organizations as not all of the targets of this

investigation will be searched at this time. Based upon my training and experience,

I have learned that online criminals actively search for criminal affidavits and search

warrants via the Internet, and disseminate them to other online criminals as they

deem appropriate, i.e., post them publicly online through the carding forums.

Premature disclosure of the contents of this affidavit and related documents may

have a significant and negative impact on the continuing investigation and may

severely jeopardize its effectiveness .

                                                _______________________
                                                Ashley Nevans
                                                Special Agent - FBI
Sworn to before me and signed in my
presence and/or by reliable electronic means

_____________________________
Honorable David R. Grand
United States Magistrate Judge
Dated: April 22, 2021

                                          35
    Case 2:19-mc-51619-DML ECF No. 86, PageID.1126 Filed 04/22/21 Page 37 of 45




                                ATTACHMENT A

             DESCRIPTION OF THE PROPERTY TO BE SEARCHED

The residence with the address 1110 South Deacon Street, Detroit, Michigan,
described further below, as well as any vehicles contained on the property or
curtilage.

Two-story white house with white trim. The house is situated on the west
side of South Deacon Street between Pleasant and Leonard in the city of
Detroit, Michigan. 1110 South Deacon Street is the fourth residence to the
north of the intersection of South Deacon Street and Leonard Street. The
driveway is located on the south side of the residence.




                                        37

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1127 Filed 04/22/21 Page 38 of 45




                                    ATTACHMENT B

                               THE ITEMS TO BE SEIZED

      All items, including documents and records, described below which relate to the

unlawful possession of firearms, 18 U.S.C. §§ 922(g), and 924(c); distribution and

possession with intent to distribute narcotics controlled substances, 21 U.S.C.

§841(a)(1); the unlawful use of communications facilities in commission of

narcotics offenses, 21 U.S.C. §843(b); attempts and conspiracies to commit the

aforementioned crimes, 21 U.S.C. §§846 and 963, those violations involving

DARIUS BRIM and others occurring after September 2019 to wit:


      1. Controlled substances and materials and equipment for manufacturing,
         handling, or distributing controlled substances, including rubber gloves,
         packaging, plastic bags, manila envelopes, scales and weighing equipment,
         adulterants, diluents, strainers, measuring spoons, scales, grinders, firearms,
         ammunition, weapons, and other drug-related paraphernalia;

      2. United States or foreign currency and items or instruments used to count or
         hold this currency, including electronic money counters;

      3. any and all literature pertaining to the use, the distribution, or the
         manufacture of illegal controlled substances;

      4. lists and records pertaining to the manufacture, possession, ownership or
         sales of controlled substances, such as ledgers or tally sheets;

      5. documents that identify names, addresses, telephone numbers, or e-mail
         addresses of: narcotics suppliers, narcotics customers, narcotics co-
         conspirators, and all individuals involved in the money laundering
         conspiracy, both witting and unwitting, including buyers and sellers of
         assets;



                                              38

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1128 Filed 04/22/21 Page 39 of 45




      6. documents, paperwork, and records relating to transporting controlled-
         substances and/or currency, including, but not limited to, credit card
         statements, motel/hotel records, travel itineraries, travel records, cash
         receipts and airline records, rental car records;

      7. cellular telephones including “Smart” phones (e.g., iPhones), and records
         related to use and/or payment of such phones telephones, including toll
         records and bills;

      8. photographs and (audio, visual, or audio-visual) recordings of controlled
         substances, of conveyances of controlled substances, or of locations of
         controlled substances, whether stored electronically on cellular telephones or
         other electronic storage devices or print copies of such photographs;

      9. items of personal property which tend to identify the person(s) in control,
         possession, or ownership of the property that is the subject of this warrant or
         the related properties identified in the affidavit (which is incorporated by
         reference), including but not limited to canceled mail, deeds, leases, rental
         agreements, photographs, personal telephone books, diaries, utility and
         telephone bills, bank statements, identification cards and documents, airline
         tickets and related travel documents, bank books, checks and check registers,
         and public storage facilities receipts;

      10. documents, paperwork, and records identifying assets and the location of
          assets which are proceeds, or which were potentially purchased with
          proceeds, from sales of controlled substances, such as, but not limited to,
          account statements for banks and other financial institutions, real and
          personal property contracts, deeds, automobile records, automobile titles,
          automobile registrations, and automobile insurance records, photographs of
          property, bank records, safety deposit box records and keys, cashier’s
          checks, and wire transfer records, asset purchase records, records of notes
          and loans, contracts, checking and savings account statements, canceled
          checks, retained copies of tax returns, records documenting income, records
          documenting loans and other liabilities that have been satisfied, credit card
          receipts, property titles, lease agreements, mortgage documents, real
          property records, receipts or records for purchase of vehicles, precious
          metals, or jewelry,

      11. records of off-site locations to store records, including safe deposit box keys,
          records and receipts and rental agreements for storage facilities;


                                             39

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1129 Filed 04/22/21 Page 40 of 45




      12. any lockbox or safe found on the premises;

      13. U.S. currency, jewelry, financial instruments, precious metals, cashier
          checks, money drafts, letters of credit, fine art, and similar assets which are
          the proceeds of, or likely were purchased with the proceeds of, the sale of
          controlled substances;

      14. any paper, receipt, book, note(s), ledger or similar writing relating to the
          laundering of drug proceeds or another state or federal criminal offense;

      15. any papers, documents, records which identify any asset or any interest in
          any property, object or thing tending to have real value including, but not
          limited to, any real property deed, real property tax paperwork, mortgage
          paperwork, land contract paperwork or similar contract or agreement, bank
          statement, securities statement, insurance paperwork, automobile title,
          watercraft title, appraisal paperwork, receipt of purchase for any goods;

      16. any financial transaction device, financial instrument, stock certificate(s),
          bearer bond(s), foreign or domestic currency, bullion of any precious metal,
          precious gem stone or jewelry, safe deposit box key or other thing which
          may tend to have value and represent the substitute asset of drug proceeds or
          other converted criminal proceeds or fruit of any crime, or to be used or
          intended to be used as an instrument to commit any state or federal crime;

      17. communications (including letters, notes, text messages, voice mail
          messages, and Internet-based messages, e.g., e-mails, Instant Messenger
          chats/logs, Facebook messages, Instagram photos) between the co-
          conspirators, including those identified in the affidavit (incorporated by
          reference), about conspiracy to distribute controlled substances.

      18. For any computer or storage medium whose seizure is otherwise authorized
          by this warrant, and any computer or storage medium that contains or in
          which is stored records or information that is otherwise called for by this
          warrant (hereinafter, “COMPUTER”):

            a. evidence of who used, owned, or controlled the COMPUTER at the
               time the things described in this warrant were created, edited, or
               deleted, such as logs, registry entries, configuration files, saved
               usernames and passwords, documents, browsing history, user profiles,
               email, email contacts, “chat,” instant messaging logs, photographs,
               and correspondence;

                                             40

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1130 Filed 04/22/21 Page 41 of 45




            b. evidence of software that would allow others to control the
               COMPUTER, such as viruses, Trojan horses, and other forms of
               malicious software, as well as evidence of the presence or absence of
               security software designed to detect malicious software;

            c. evidence of the lack of such malicious software;

            d. evidence indicating how and when the computer was accessed or used
               to determine the chronological context of computer access, use, and
               events relating to crime under investigation and to the computer user;

            e. evidence indicating the computer user’s state of mind as it relates to
               the crime under investigation;

            f. evidence of the attachment to the COMPUTER of other storage
               devices or similar containers for electronic evidence;

            g. evidence of counter-forensic programs (and associated data) that are
               designed to eliminate data from the COMPUTER;

            h. evidence of the times the COMPUTER was used;

            i. passwords, encryption keys, and other access devices that may be
               necessary to access the COMPUTER;

            j. documentation and manuals that may be necessary to access the
               COMPUTER or to conduct a forensic examination of the
               COMPUTER;

            k. records of or information about Internet Protocol addresses used by
               the COMPUTER;

            l. records of or information about the COMPUTER’s Internet activity,
               including firewall logs, caches, browser history and cookies,
               “bookmarked” or “favorite” web pages, search terms that the user
               entered into any Internet search engine, and records of user-typed web
               addresses;

            m. contextual information necessary to understand the evidence
               described in this attachment.




                                           41

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1131 Filed 04/22/21 Page 42 of 45




     As used above, the terms “records” and “information” includes all forms of

creation or storage, including any form of computer or electronic storage (such as

hard disks or other media that can store data); any handmade form (such as

writing); any mechanical form (such as printing or typing); and any photographic

form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion

pictures, or photocopies).


     The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical,

arithmetic, or storage functions, including desktop computers, notebook

computers, mobile phones, tablets, server computers, and network hardware.


     The term “storage medium” includes any physical object upon which computer

data can be recorded. Examples include hard disks, RAM, floppy disks, flash

memory, CD-ROMs, and other magnetic or optical media.


     This warrant authorizes a review of electronic storage media and electronically

stored information seized or copied pursuant to this warrant in order to locate

evidence, fruits, and instrumentalities described in this warrant. The review of this

electronic data may be conducted by any government personnel assisting in the

investigation, who may include, in addition to law enforcement officers and agents,

attorneys for the government, attorney support staff, and technical experts.

                                           42

    Case 2:19-mc-51619-DML ECF No. 86, PageID.1132 Filed 04/22/21 Page 43 of 45




Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

copied electronic data to the custody and control of attorneys for the government

and their support staff for their independent review.




                                         43

               Case 2:19-mc-51619-DML ECF No. 86, PageID.1133   Filed 04/22/21 Page
                                                  AUSA: Barbara Lanning               44 of
                                                                               Telephone:   45 226-9100
                                                                                          (313)
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Ashley Nevans, FBI            Telephone: (313) 268-8871


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No. 19-mc-51619-27
      1110 South Deacon Street, Detroit, MI                                )
      (More fully described in Attachment A)                               )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                       .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before May 6, 2021                          (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                      .


Date and time issued:              April 22, 2021       9:41 am
                                                                                                        Judge’s signature

City and state:        Detroit, MI                                              Hon. David R. Grand,          U. S. Magistrate Judge
                                                                                                     Printed name and title
               Case 2:19-mc-51619-DML ECF No. 86, PageID.1134 Filed 04/22/21 Page 45 of 45
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:
19-mc-51619-27
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
